                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 GEORGE CARVLIN,

       Petitioner,                                   NO. 3:09-CR-00036

              v.                                     (JUDGE CAPUTO)
 UNITED STATES OF AMERICA,

       Respondent.

                                       ORDER
      NOW, this 18th day of October, 2018, upon review of Petitioner George Carvlin’s
Motion to Correct, Set Aside and/or Vacate his Conviction or Sentence Pursuant to 28
U.S.C. § 2255(f)(3) (Doc. 46), IT IS HEREBY ORDERED that:
      (1)    Carvlin’s Motion (Doc. 46) is DENIED.
      (2)    A Certificate of Appealability SHALL NOT issue.
      (3)    The Clerk of Court is directed to mark this action CLOSED.


                                                 /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
